Exhibit 10.4C
THIRD AMENDMENT TO AGREEMENT OF LEASE
     This THIRD AMENDMENT TO AGREEMENT OF LEASE (the “Third Amendment”) is made
as of the 31 day of March 2009 by and between RECYCLING TECHNOLOGY DEVELOPMENT,
LLC, having an address of 75 Crows Mill Road, Keasby, New Jersey 08832
(“Landlord”), and CONVERTED ORGANICS OF WOODBRIDGE, LLC, having an address of 7A
Commercial Wharf West, Boston, Massachusetts 02110 (“Tenant”).
RECITALS
     A. WHEREAS, by an Agreement of Lease dated as of June 2, 2006 (the
“Original Lease”), Landlord leased to Converted Organics, Inc., a predecessor in
interest to Tenant, that certain premises (the “Leased Premises”), upon the
terms and subject to the conditions more fully set forth therein; and
     B. WHEREAS, the Original Lease was amended by a First Amendment to
Agreement of Lease dated as of January 18,2007 (the “First Amendment”); and
     C. WHEREAS, the Original Lease, as amended, was assigned to Tenant on
February I, 2007; and
     D. WHEREAS, the Original Lease was further amended by the certain Second
Amendment to Agreement of Lease dated June 30, 2008 (the “Second Amendment”);
and
     E. WHEREAS, Tenant hired Landlord to perform certain work at the Leased
Premises (the “Work”); and
     F. WHEREAS Landlord satisfactorily performed the Work and Tenant
acknowledges that there remains due to Landlord the sum of seven hundred ninety
thousand seven hundred eighteen dollars and 64/000 ($790,718.64) Dollars as the
balance due for said Work (the “Debt”); and
     G. WHEREAS Tenant executed and delivered that certain Promissory Note of
even date herewith evidencing the Debt and stating the terms of repayment (the
“.lS.!!!£”), a copy of which is attached hereto as Exhibit A; and
     H. WHEREAS, Landlord and Tenant desire to modify the terms of the Lease to
reflect the Debt and the Note as more fully described herein.
     NOW, THEREFORE, in consideration of the mutual covenants herein contained,
and other good and valuable consideration the receipt and sufficiency of which
are hereby acknowledged, Landlord and Tenant hereby agree as follows:
     1. Dermed Terms. Unless otherwise herein defined, all capitalized terms
used in this Third Amendment shall have the same meaning ascribed to them in the
Lease. The term

 



--------------------------------------------------------------------------------



 



“~” as used herein and in the Original Lease, the First Amendment and the Second
Amendment shall mean and refer to the Original Lease, as amended and modified by
the First Amendment, the Second Amendment and, upon its execution and delivery
by the parties, this Third Amendment

1.   Incorporation of Recitals. The recitals contained in this Third Amendment
contain statements of fact and expressions of interest by the parties and are
incorporated in and made a part of the substance of this Third Amendment.

2.   Indebtedness. The Debt and other sums evidence by the Note any payable by
its terms constitute Additional Rent under the Lease payable as and when due as
set forth in the Note. Landlord shall have the same rights as are applicable to
non-payment of Base Rent under the Lease in the case of Tenant’s failure to pay
when due any sum due and payable pursuant to the Note.

3.   Ratification. The Original Lease, as modified by the First Amendment, the
Second Amendment and this Third Amendment is hereby ratified and confirmed by
Landlord and Tenant. The Lease is and remains in full force and effect in
accordance with its terms. If there is any inconsistency or contradiction
between the provisions of the Original Lease, the First Amendment, the Second
Amendment, and this Third Amendment, the provisions of this Third Amendment
shall control and supercede any such inconsistent or contradictory term or
provision.

4.   Representations. Tenant hereby represents and warrants to Landlord that (i)
Landlord is not in default or breach of any of Landlord’s obligations under the
Lease, (ii) there is no condition or event existing which with the passage of
time or the giving of notice, or both, would constitute a default or event of
default on Landlord’s part under the Lease, and (iii) that as of the date hereof
Tenant has no claim against Landlord under the Lease or any other agreement
between Landlord and Tenant.

5.   Counterparts. This Third Amendment may be executed in counterparts, such
counterparts being deemed one original.

Signatures on next page

 



--------------------------------------------------------------------------------



 



     IN WITNESS HEREOF, Landlord and Tenant have signed this Amendment as of the
day and year first above written.
LANDLORD:
RECYCLING TECHNOLOGY DEVELOPMENT, LLC,
          By: Name: Title:
TENANT:

 



--------------------------------------------------------------------------------



 



Exhibit A Note


 



--------------------------------------------------------------------------------



 



PROMISSORY NOTE
$790,718.64 March 31, 2009
1. FOR VALUE RECEIVED, CONVERTED ORGANICS, INC., a Delaware corporation, and
CONVERTED ORGANICS OF WOODBRIDGE, LLC, a limited liability company organized and
existing under the laws of the State of Delaware, jointly and severally, as
“Borrower” (collectively “Borrower” to be construed as “Borrowers” if the
context so requires), having offices at 7 A Commercial Wharf West, Boston,
Massachusetts 02110, hereby promises to pay to the order of RECYCLING TECHNOLOGY
DEVELOPMENT, LLC, a limited liability company organized and existing under the
laws of the State of New Jersey (as “Lender”), having offices at 75 Crows Mill
Road, Keasbey, New Jersey 08832, or at such other place as Lender may designate,
the principal sum of seven hundred ninety thousand seven hundred eighteen
dollars and 64/000 ($790,718.64 ) Dollars (the “Loan Amount”), together with
interest on the unpaid balance of the Loan Amount from and after the date
hereof, at the rate of nine percent (9.00%) per annum (the “Interest Rate”). The
unpaid principal balance of the Loan Amount, together with accrued interest, and
any other sum due Borrower to Lender hereunder is hereinafter collectively
referred to as the “Indebtedness”).
     Interest shall be computed on the unpaid balance of the Loan Amount on the
basis of a 360-day year composed of twelve 30-day months. Beginning on
September 30, 2009, principal and interest on the Loan Amount shall be due and
payable in installments of two hundred sixty three thousand five hundred seventy
two dollars and 88/000 ($) Dollars, with an installment in a like amount due and
payable on the first day of each calendar quarter thereafter until said
principal and interest are fully paid, except that the remaining principal of
the Loan Amount and interest shall be due and payable on March 31, 2010, or such
earlier date resulting from the acceleration of the Indebtedness by Lender
(“Maturity Date”). Each installment shall be credited first to interest then
accrued and the remainder to the Loan Amount. All principal and interest shall
be paid in lawful money of the United States of America.

1.   Borrower may prepay all or any portion of the Indebtedness prior to the
Maturity Date, without penalty.

2.   If any payment of Indebtedness is not made when due, damages will be
incurred by Lender, including additional expense in handling overdue payments,
the amount of which is difficult and impractical to ascertain. Borrower
therefore agrees to pay, upon demand, the sum of five cents ($.05) for each one
dollar ($1.00) of each said payment which becomes overdue (“Late Charge”) as a
reasonable estimate of the amount of said damages, subject, however, to the
limitations contained in paragraph 6 hereof.

3.   Converted Organics, Inc. is the tenant under that certain lease with
Lender, as landlord, dated June 2, 2006, which lease was amended by the certain
First Amendment to Agreement of Lease date January 18, 2007, and then assigned
to Converted Organics of Woodbridge, LLC, (without Converted Organics, Inc.
being released from any liability thereunder), on February 1,

 



--------------------------------------------------------------------------------



 



2007, and which lease was later amended by that that certain Second Amendment to
Agreement of Lease dated June 30, 2008 and that certain Third Amendment of Lease
of even date herewith (collectively the “Lease”). Lender and Borrower agree that
the Indebtedness constitutes “Additional Rent” pursuant to the Lease and that
this Promissory Note is deemed to be “another agreement with Landlord” for all
purposes of the Lease.

1.   If any Event of Default (as defmed in the Lease) has occurred and is
continuing under the Lease, or Borrower fails to perform any of its obligations
under this Promissory Note, the Indebtedness, whether or not otherwise then due,
shall at the option of Lender, become inunediately due and payable without
demand or notice, and whether or not Lender has exercised said option, interest
shall accrue on the Indebtedness at a rate equal to the Interest Rate plus five
percent (5%), until fully paid.

2.   Notwithstanding anything herein or in the Lease, no provision contained
herein or therein which purports to obligate Borrower to pay any amount of
interest or any fees, costs or expenses which are in excess of the maximum
permitted by applicable law, shall be effective to the extent it calls for the
payment of any interest or other amount in excess of such maximum. All
agreements between Borrower and Lender, whether now existing or hereafter
arising and whether written or oral, are hereby limited so that in no
contingency, whether by reason of demand for payment or acceleration of the
maturity hereof or otherwise, shall the interest contracted for, charged or
received by Lender exceed the maximum amount permissible under applicable law.
If, from any circumstance whatsoever, interest would otherwise be payable to
Lender in excess of the maximum lawful amount, the interest payable to Lender
shall be reduced to the maximum amount permitted under applicable law; and if
from any circumstance Lender shall ever receive anything of value deemed
interest by applicable law in excess of the maximum lawful amount, an amount
equal to any excessive interest shall, at the option of Lender, be refunded to
Borrower or be applied to the reduction of the Indebtedness, if such excessive
interest exceeds the Indebtedness, such excess shall be refunded to Borrower.

3.   Borrower waives presentment, demand for payment, protest, notice of
dishonor and notice of nonpayment, and agrees the Maturity Date of this
Promissory Note or any installment may be extended by Lender without affecting
any liability hereunder, and further promises to pay all reasonable costs and
expenses, including but not limited to, attorney’s fees, costs and expenses
incurred by Lender in connection with any default or in any proceeding to
interpret and/or enforce this Promissory Note or any provision of the Lease.

4.   This Promissory Note is executed in connection with debt arising in
pursuant to the Lease. Any default in the covenants and conditions of the Lease
(which covenants and conditions are made a part hereof as though set forth
herein at length), shall be a default under this Promissory Note. In no event
shall the Lease be construed inconsistently with the terms of this Promissory
Note, and in the event of any discrepancy between the Lease and this Promissory
Note, the terms hereof shall govern.

5.   All obligations and agreements of Borrower hereunder are joint and several.

6.   This Promissory Note may not be changed or terminated orally, but only by
an agreement in writing and signed by the party against whom enforcement of any
waiver, change, modification or discharge is sought. All of the rights,
privileges and obligations hereunder shall inure to the benefit of the heirs,
successors and assigns of Lender and shall bind the heirs and permitted
successors and assigns of Borrower.

 



--------------------------------------------------------------------------------



 



II. The remedies of Lender, as provided herein, shall be cumulative and
concurrent and may be pursued singly, successively or together, at the sole
discretion of Lender, and may be exercised as often as occasion therefore shall
occur; and the failure to exercise any such right or remedy shall in no event be
construed as a waiver or release thereof.

1.   This Promissory Note shall be construed and enforced in accordance with the
substantive law of the State of New Jersey; the Courts of New Jersey shall have
exclusive jurisdiction over suits as to this Promissory Note; and Borrower
hereby consents to. the jurisdiction of the courts of the state of New Jersey.

2.   If any provision of this Promissory Note shall, for any reason, be held to
be invalid or unenforceable, such invalidity or unenforceability shall not
affect any other provision hereof, but this Promissory Note shall be construed
as if such invalid or unenforceable provision had never been contained herein.

3.   WAIVER OF JURY TRIAL

     BORROWER HEREBY W AlVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY RIGHT
BORROWER MAY HAVE TO TRIAL BY JURY IN ANY LEGAL ACTION, PROCEEDING, OR
COUNTERCLAIM, WHETHER IN CONTRACT, TORT OR OTHERWISE, RELATING DIRECTLY OR
INDIRECTLY TO THE INDEBTEDNESS EVIDENCED BY THIS PROMISSORY NOTE, THE INTERPRET
A TION, CONSTRUCTION, VALIDITY, ENFORCEMENT OR PERFORMANCE OF THIS PROMISSORY
NOTE; OR ANY ACTS OR OMISSION OF LENDER IN CONNECTION WITH ANY OF THE FOREGOING.
15. This Promissory Note may be executed in counterparts, each of which shall be
deemed an original; and such counterparts when taken together shall constitute
but one agreement.
(Signatures on next page)

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, Borrower, intending to be legally bound, has caused this
Promissory Note to be duly executed and delivered as of the date first written
above.
CONVERTED ORGANICS OF WOODBRIDGE, LLC, a New Je li’t ility company

 